Case 18-00728-SMT         Doc 113    Filed 07/15/19 Entered 07/15/19 09:49:43              Desc Main
                                    Document     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In Re:                                         |
                                                   |     Case No. 18-00728-SMT
        Lorie Lynn Rones                           |     Chapter 13
        Pro Se Debtor                              |     Hearing Date: August 16, 2019
                                                   |                  11:00 a.m.

                              MOTION TO DISMISS AND
                       NOTICE OF OPPORTUNITY FOR A HEARING


             Nancy Spencer Grigsby, Chapter 13 Trustee in the above-captioned case

   (“Trustee”), pursuant to section 1307(c) of the Bankruptcy Code and Bankruptcy Rule

   1017(f), requests the Court to dismiss this case. In support of her request, the Trustee

   respectfully represents the following:

       1. That the Debtor commenced this case under Chapter 13 on November 9, 2018.

             The Plan, as confirmed, provided that the Debtor would make payments in the

             amount of $400 per month for a total term of sixty (60) months or until all

             allowed claims are paid in full plus 4.5% interest. Total gross funding is $24,000.

       2. That given the size of the allowable claims filed, the plan is underfunded.

             Specifically, the U. S. Department of Education filed a proof of claim on April 25,

             2019, asserting a claim in the amount of $136,722.67.

       3. That the Debtor has failed to propose a modified plan to provide for the additional

             funding needed to pay all allowed claims in full plus 4.5% interest.



       WHEREFORE, the Trustee moves that the subject case be dismissed pursuant to 11

   U.S.C. 1307(c).
Case 18-00728-SMT        Doc 113    Filed 07/15/19 Entered 07/15/19 09:49:43            Desc Main
                                   Document     Page 2 of 2




                                                    Respectfully submitted,

   Date: July 15, 2019                             /s/ Nancy Spencer Grigsby
                                                   Nancy Spencer Grigsby
                                                   Chapter 13 Trustee
                                                   185 Admiral Cochrane Dr., Ste. 240
                                                   Annapolis, MD 21401
                                                   ngrigsby@ch13md.com



        NOTICE OF OPPORTUNITY TO OBJECT TO MOTION TO DISMISS

      UNLESS OTHERWISE NOTED, HEARING ON THE ABOVE-CAPTIONED
       MOTION FOR DISMISSAL IS SET AT 11:00 A.M. ON AUGUST 16, 2019

          PLEASE TAKE NOTICE THAT WITHIN TWENTY-ONE (21) DAYS
   AFTER THE DATE OF THIS NOTICE you must file and serve a written objection to
   the motion, together with the proposed order required by Local Bankruptcy Rule 9072-1.
   The objection and proposed order must be filed with the Clerk of the Bankruptcy Court,
   U.S. Courthouse, 3rd and Constitution Ave., NW, Washington, DC 20001, and served by
   mailing a copy to the Chapter 13 Trustee and all scheduled, secured creditors.



                               CERTIFICATE OF SERVICE


           I hereby certify that the Motion to Dismiss and Opportunity for Hearing was
   served on July 15, 2019 electronically to those recipients authorized to receive a Notice
   of Electronic Filing by the Court, and by first class mail, postage prepaid to:


   Lorie Lynn Rones
   2920 Pennsylvania Ave., SE
   Washington, DC 20020
   Pro Se Debtor
                                                /s/Nancy L Spencer Grigsby
                                                Nancy L Spencer Grigsby
                                                Chapter 13 Trustee
